Citation Nr: 9910523	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  99-02 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for psychiatric disability 
(claimed as nervous breakdown).

ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active duty for training from January 11, 
1958 to July 10, 1958.  He also served in the United States 
Army Reserve from December 1957 to September 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the appellant's claim for 
service connection for mental illness.


REMAND

In a Form 21-4138 filing dated in March 1999, the appellant 
canceled his request for a hearing before a member of the 
Board to be held in Washington, D.C., and instead indicated 
his desire for a personal hearing before a member of the 
Travel Board at the Jackson, Mississippi RO.

Accordingly, the case is again REMANDED for the following 
action:

The RO should undertake appropriate scheduling action for a 
personal hearing before a member of the Travel Board at the 
Jackson, Mississippi RO.  Notice should be sent to the 
appellant in accordance with applicable regulations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









